Citation Nr: 1328326	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11- 13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a neck condition, to 
include degenerative joint disease (DJD), degenerative disc 
disease (DDD), and spinal stenosis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan (Attorney)


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on 
active duty from April 1945 to December 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for a neck 
condition.

The record reveals diagnoses of DJD, DDD, and spinal 
stenosis.  Accordingly, the Board has recharacterized the 
issue as reflected on the title page in order to include 
these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (finding that a claimant is not generally 
competent to diagnose a specific condition, rather, a 
claimant is competent to identify and explain the symptoms 
that he observes and experiences).

In June 2013 and August 2013, the Veteran's representative 
submitted additional evidence to the Board with a waiver of 
consideration by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2012).  Accordingly, the Board may 
proceed with adjudication of the claims without prejudice to 
the Veteran.  See 38 C.F.R.
§ 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service.

2.  The Veteran was involved in a motor vehicle accident in 
service in October 1946.

3.  The Veteran has a current diagnoses of DJD, DDD, and 
spinal stenosis of the cervical spine.

4.  Symptoms relating to a cervical spine disability were 
not chronic in service and have not been continuous since 
service separation.

5.  DJD (arthritis) of the cervical spine did not manifest 
in service or within one year of service separation. 

6.  The Veteran's neck disorder, to include DJD, DDD, and 
spinal stenosis is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a neck condition, to 
include DJD, DDD, and spinal stenosis of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA 
notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that the VA 
will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide.  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
 
An April 2010 VCAA notice letter satisfied the provisions of 
38 U.S.C.A. 
§ 5103(a).  In this letter, the RO informed the Veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; the information and 
evidence that VA would seek to provide; and the information 
and evidence the Veteran was expected to provide.  In the 
same notice, the RO provided the information about the 
provisions for the effective date of a claim and for the 
degree of disability assignable. 
 
The Board also finds that all necessary assistance has been 
provided to the Veteran. The evidence of record indicates 
that service treatment records, VA treatment records, 
private treatment records, and the Veteran's statements are 
of record.  

The Veteran was also provided a VA examination that 
addressed the claim for service connection for his neck 
condition in December 2011.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion and findings obtained in this case are 
predicated on a full reading of the medical records in the 
claims file.  Specifically, the December 2011 VA opinion 
considered all the pertinent evidence of record, to include 
the Veteran's statements, VA treatment records, private 
records, and provided a rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination and opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
For these reasons, the Board finds that VA has fulfilled the 
duties to notify and assist the Veteran.  The Board will 
rely on all the evidence of record to determine the issues 
on appeal.  The record is sufficiently developed for a 
determination at this time.  Accordingly, appellate review 
may proceed without prejudice to the Veteran.  See Bernard, 
4 Vet. App. at 384.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The Board finds that a component of the Veteran's 
cervical spine disability involves DJD (arthritis), which is 
considered a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the Board will apply 38 C.F.R. 
§ 3.303(b) to the cervical spine disability issue.  Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran who served for ninety days or more during a 
period of war 
(or during peacetime service after December 31, 1946 develops 
certain chronic diseases, such arthritis, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Generally, service connection for a disability requires 
evidence of: (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In the case of a veteran who engaged in combat with the 
enemy in a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the lack of 
official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 
1996).  The standard used to determine whether a veteran 
engaged in combat with the enemy is reasonable doubt, which 
is to be resolved in a veteran's favor.  See VAOPGCPREC 12-
99.  The provisions of 38 U.S.C.A. § 1154(b), however, can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine, 9 Vet. App. at 522-23.  The provisions of             
38 U.S.C.A. § 1154(b) do not establish service connection 
for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. 
App. at 57.  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while credibility is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider takes into account such factors as its 
thoroughness and degree of detail, and whether there was 
review of the claims file.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 
181, 186   (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).  The Court 
has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment, including by a veteran.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion 
based on accurate lay history deemed competent medical 
evidence in support of the claim); Kowalski v. Nicholson, 19 
Vet. App. 171, 177   (2005) (holding that a medical opinion 
cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board may reject a medical opinion based on an 
inaccurate factual basis).

Service Connection for Cervical Spine Disability

The Veteran contends that he suffered a neck injury during 
service while serving in South Korea in October 1946.  
Specifically, the Veteran stated that he hit his head on the 
windshield of a Jeep after he missed a turn and landed in a 
ditch.  The Veteran contends that he has continued to have 
neck pain since the in-service motor vehicle accident and 
maintains that his current neck pain and related diagnoses 
are a result of his in-service neck injury.  See May 2013 
Hearing Transcript. 

At the outset, the Board finds that the Veteran has 
currently diagnosed DJD, DDD, and spinal stenosis of the 
cervical spine.  See December 2011 VA examination report.  

Next, the Veteran's DD Form 214 shows that he was awarded 
the World War II Victory Medal and the Army of Occupation 
Medal.  Although the evidence of record does not establish 
that the Veteran is a combat-veteran, the described injury 
in service is consistent with the circumstances and 
conditions of his military service.  Specifically, the 
Veteran's DD Form 214 reveals that his military occupational 
specialty was "truck driver."  Further, the Veteran has 
credibly and consistently reported the in-service motor 
vehicle accident.  See May 2013 Hearing Transcript. 

The Board finds that, although the Veteran sustained a neck 
injury in service, symptoms relating to a cervical spine 
disability were not chronic in service.  Service treatment 
records are negative for any complaints, treatment, or 
diagnoses relating to the cervical spine.  In the separation 
examination report dated November 1946, the Veteran did not 
report neck pain and no musculoskeletal defects were noted.  
Had the Veteran experienced continuous neck pain after the 
in-service motor vehicle accident, the Board finds it 
reasonable to assume that the Veteran would have reported 
such ailments during the separation examination, especially 
since he testified that the motor vehicle accident occurred 
in October 1946, only one month prior to the November 1946 
service separation medical examination.  See May 2013 
Hearing Transcript at pg. 10.  For these reasons, the Board 
finds that the Veteran's cervical spine disability was not 
chronic in service.  

The Board also finds that the weight of the probative 
evidence demonstrates that cervical spine arthritis (DJD) 
did not manifest to a compensable degree within one year of 
service separation.  The weight of the evidence demonstrates 
no arthritis symptoms during the one year period after 
service, and no diagnosis or findings of arthritis of any 
severity during the one year post-service presumptive 
period.  See 
38 C.F.R. §§ 3.307, 3.309.  As will be discussed in detail 
below, the evidence shows the first assessment of arthritis 
was 47 years after service separation in 1946.  See 
statement of attending physician dated April 2008.  For 
these reasons, the Board finds that arthritis (DJD), first 
diagnosed in 1994, did not manifest to a compensable degree 
within one year of service separation; therefore, the 
presumptive provisions for arthritis are not applicable in 
this case.  38 C.F.R. §§ 3.307, 3.309.

	The Board next finds that the weight of the evidence 
demonstrates that symptoms associated with a cervical spine 
disability have not been continuous since service 
separation.  Upon review of the evidence of record, the 
Board finds that the evidence does not demonstrate any 
complaints, treatment, or diagnosis relating to the cervical 
spine until 1994, 47 years after service separation.  The 
Board finds the lack of complaints, diagnosis, and treatment 
from either private or VA medical professionals for over 45 
years weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor for consideration in deciding a claim).

Although the evidence of record reveals that the Veteran 
first sought treatment from Dr. C.A. in 1988 for chronic 
shoulder pain, an April 2008 statement from Dr. C.A reveals 
that chronic neck pain began in 1994.  In a January 1994 
treatment note, 
Dr. C.A. stated that the Veteran complained of neck pain and 
stiffness all the time which worsened at night after work.  
Dr. C.A. noted that the Veteran was a welder and wore a 
helmet for approximately 8 to 12 hours a day.  

Further, in a May 1994 office visit to Dr. D.H., the Veteran 
was seen for a right hand condition.  When describing his 
history, the Veteran stated that he had chronic neck pain 
due to arthritis.  The Veteran made no mention of the in-
service motor vehicle accident or continuous neck pain since 
that time. 

In a February 2010 VA treatment note, the VA physician 
stated that the Veteran reported posterior cervical pain for 
over 20 years (i.e., 1980 and over 30 years after service 
separation).  The Board finds that this also weighs against 
a finding of continuous cervical spine disorder symptoms 
since service separation. 
  
The Board finds the February 2010 VA treatment note and the 
May 1994 and April 2008 private treatment records to be 
highly probative as to the lack of continuing symptomatology 
after service separation and also as to the Veteran's 
credibility.  Although he Veteran now contends that his 
cervical spine pain has been continuous since service 
separation, private treatment records reflect that the 
Veteran first sought treatment in 1994, 47 years after 
service separation.  Further, the January 1994 and May 1994 
reports do not discuss or reference any cervical injury 
relating to the in-service motor vehicle accident.  In 
February 2010, the Veteran reported an onset date for neck 
pain to be approximately 30 years after service.  
Accordingly, the Board finds that the Veteran's statements 
relating to continuous cervical spine pain since service 
separation not credible, and therefore, of no probative 
value.  
	
	For these reasons, the Board finds that the Veteran's more 
recent statements of continuous symptoms of cervical spine 
pain after service, made pursuant to the claim for VA 
compensation, are outweighed by other lay and medical 
evidence, including the 1994 private treatment records.  
Accordingly, the Board finds that the Veteran's cervical 
spine symptoms have not been continuous since service 
separation.

The Board further finds that the weight of the competent and 
probative evidence demonstrates that the currently diagnosed 
cervical spine disabilities are not related to or caused by 
the in-service motor vehicle accident in October 1946.  

In a September 2011 statement, Dr. C.A. noted a diagnosis of 
chronic neck pain and the Veteran's history of a motor 
vehicle accident in 1946.  Dr. C.A. stated that subsequent 
to the motor vehicle accident, degenerative joint disease 
and osteoarthritis worsened the Veteran's neck pain.  There 
is no indication that 
Dr. C.A. reviewed the claims file, to include service 
treatment records.  Further, the opinion does not relate DJD 
or osteoarthritis to the in-service motor vehicle accident.  
Moreover, Dr. C.A.'s opinion is not accompanied by a 
supporting rationale.  For these reasons, the Board affords 
little probative weight to the September 2011 statement from 
Dr. C.A.

In December 2011, the Veteran was afforded a VA examination 
to assist in determining the etiology of his cervical spine 
disability.  After a thorough review of the claims file, to 
include service treatment records and Dr. C.A.'s opinion, 
the VA examiner diagnosed the Veteran with DJD, DDD, and 
spinal stenosis.  The examiner opined that the Veteran's 
cervical spine disability was less likely than not incurred 
in or caused by the claimed in-service injury.  In support 
of his opinion, the VA examiner reasoned that at the time of 
his initial documented complaints the Veteran was 67 years 
old.  According to the December 2011 VA examiner, DDD and 
neck pain are common at that age in the normal population.  
The VA examiner also provided the following rationale: 

"if we assume as instructed that the 
Jeep accident occurred, then we apply 
the same criteria to this case as to 
any other claim for direct service 
connection.  From what we know, there 
was only a single event.  There is no 
medical care during the service 
recorded, and no neck pain was noted a 
the time of discharge.  However a 
discharge examination was provided in 
November 1945 and November 1946.  
Following discharge, there are no buddy 
statements from other servicemen.  
Although the veteran states he had pain 
in his neck after the service, he is 
vague as to when this pain started.  He 
was gainfully employed for many years 
without neck problems sufficient to 
require medical treatment.  The first 
records we have of medical treatment 
are in 1993.  Therefore, the records 
are silent for a period of over 45 
years that would document continued 
complaint or treatment.  There is no 
evidence of documented continuing 
complaints or treatments to indicate a 
chronic disabling condition.  X-ray 
changes and physical examination are 
compatible with his age and senessence 
[sic]." 

If there is conflicting medical evidence, the Board may not 
ignore or disregard any medical professional's opinion, but 
may favor one medical opinion over by providing an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 
70 (1991).  A medical opinion is most probative if it is 
factually accurate, fully articulated, and based on sound 
reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Here, the Board finds the December 2011 VA medical 
opinion to be the most competent and probative evidence of 
record on the issue of a nexus to service.  Unlike 
Dr. C.A., the December 2011 VA examiner reviewed all the 
evidence in the claims file, including the November 1946 
service separation examination, post-service treatment 
records, and the Veteran's prior statements.  Further, the 
December 2011 VA examiner provided a detailed rationale in 
support of the opinion rendered.  While the examiner noted 
no buddy statements from other servicemen were of record, 
the examiner indicated that the opinion was based on the 
assumption that the jeep accident occurred.  Therefore the 
absence of buddy statements was not relevant to the 
formation of the opinion and not prejudicial to the Veteran. 

The Board has also reviewed post-service VA treatment 
records which document continued treatment for neck pain.  
That notwithstanding, these treatment records do not provide 
an opinion as to etiology of the Veteran's neck condition.  
For example, in the February 2010 VA treatment record, the 
VA physician noted that the Veteran was a welder for most of 
his life and used a heavy welding mask and was always 
looking down.  The VA physician further noted that the 
Veteran reported that his neck pain could have started with 
the in-service motor vehicle accident.  The February 2010 VA 
physician did not provide an etiological opinion for the 
currently diagnosed cervical spine disability.

The Board has considered statements from the Veteran 
asserting a nexus between his currently-diagnosed cervical 
spine disability and active duty service.  The Board has 
also reviewed and considered the July 2011 statements from 
the Veteran's sister and son.  In summary, the Veteran's 
sister and son stated that the Veteran had neck pain for 
many years as a result of a neck injury sustained in a Jeep 
accident on patrol in Korea.  The July 2011 statements 
provide no indication that the Veteran's sister or son 
witnessed the in-service injury or that they are qualified 
to render a medical opinion about the etiology of the 
Veteran's neck condition.  

The Board acknowledges that the Veteran is competent to 
report symptoms as they come to him through his senses.  
Further, his sister and son are competent to report that 
they assist the Veteran in his daily tasks due to his 
purported neck disorder symptoms.  That notwithstanding, lay 
persons are not competent to provide evidence on questions 
of etiology to disorders such as DDD, DJD, and spinal 
stenosis, which require x-rays and MRI to even diagnose.  
See Layno, 6 Vet. App. at 465 (competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training, or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matter that can be observed and described by a lay 
person); see also Rucker, at 74 (stating that a lay person 
is not competent to diagnose or make a competent nexus 
opinion about a disorder as complex as cancer).  Here, the 
Board finds that the Veteran, his sister, and his son do not 
have the education, training, or experience to provide a 
competent opinion as to the etiology of his disorders.  
Instead, the Board finds the December 2011 VA medical 
opinion to be the most competent and probative evidence of 
record.

Based on the evidence of record, the Board finds that the 
weight of the competent and probative evidence is against a 
finding of relationship between the Veteran's current 
cervical spine disability and the in-service motor vehicle 
accident.  For these reasons, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a neck condition, to include 
degenerative DJD, DDD, and spinal stenosis of the cervical 
spine, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for a neck condition, to include 
degenerative DJD, DDD, and spinal stenosis of the cervical 
spine is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


